Exhibit “23.2” (Consent of Mayer Hoffman McCann, PC) Mayer Hoffman McCann P.C. An Independent CPA Firm 11440 Tomahawk Creek Parkway Leawood, Kansas 66211 913-234-1900 ph 913-234-1100 fx www.mhm-pc.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS As independent registered public accountants, we hereby consent to the use of our report, dated February 14, 2011, on the balance sheet and statements of operations and cash flows of Bigelow Income Properties, LLC as of December 31, 2010, and for the year ended (and to all references to our Firm) included in or made a party of this Registration Statement on Form S-11. /s/ Mayer Hoffman McCann P.C. Leawood, Kansas February 14, 2011 II-64
